Case 2:21-cv-00267-RAJ-LRL Document 1-5 Filed 05/13/21 Page 1 of 3 PageID# 44




                                               5
Case 2:21-cv-00267-RAJ-LRL Document 1-5 Filed 05/13/21 Page 2 of 3 PageID# 45




                             EsnoB Pluoong • Sums Jav • BtisxNsss Lier • Rbal Esboe




                                           September 24,2018

  BY CERTCeiFn A fflUST CLASS MAIL
  Ms. Olga Ouskova                                           Ms. Olga Ouskova
  1074 Grand Oak Lane                                        658 Waters Drive
  Virginia Beach,VA 23455                                    ViigmaBeacfi7VA~2346T

         RE:     NOTICE OF DEFAULT under Promissoiy Note and Deed ofTmst secured
                 by the known as 6S8 Waters Drive^ Virgmia Beach,VA 23462

  Dear Ms. Ouskova:

         On March 29,2013, you borrowed money jfrom Anthony Oargiulo, when you executed a
  deed oftrust note(''Note")and a deed oftrust("Deed ofTrusf*), which wasleccM^d among the
  land records in the Clerk's Ofdce ofthe Circuit Court of Virginia Beach, Virginia as Instrument
  No.20130506000516460. The loan has been referred to this ofidce for foreclosure based on a
  defeult under the Note ^d Deed of Trust. The undersigned has been or will be appointed as a
  Substitute Trustee under the Deed of Trust to institute foreclosure proceedings.. This letter is an
  attemptto collect a debt and any information obtained will be used for that pmpose.

         As ofthe date ofthis letter, the defeult has not yet be^ cured. PTR.Investments, Inc., a
  Virginia corporation (PTR), now owns this debt and in accordance with the terms of the Note
  when defeult takes place, PTR has accelerated the entiie balance due under the Note. As of
  August 17, 2018, there was a remaining bafence on the Note of $62,455.00. In the event of
  defeult,the terms ofthe Note may also allow for interest, late charges, costs, and attorney's fees
  in,plus subsequent interest accruals computed at six percent(6%)per annum and costs.

          As required by federal law, we coinmunicate the following to you: Unless you, within
  thirty days after receipt ofthe notice, dilute the validity ofthe debt, or any portion thereol^ the
  debt will be assumed to be valid. If you notify the debt collector in writing within the thirty-day
  period that the debt, or any portion tteeoj^ is disputed, we will obtain verification ofthe debt or
  a copy of a judgment, if there is one, agamst you and a copy of such verification or judgment
  will be mailed to you by us. Upon your written request within the thirfy-day period, we wiU
  provide you with the name and address of the original creditor, if different from the current
  creditor.
Case 2:21-cv-00267-RAJ-LRL Document 1-5 Filed 05/13/21 Page 3 of 3 PageID# 46


 Ms. OlgaGiiskova
 S^ember24,2018
 Page2
        Please be advised,a foreclosure sale ofthe secured property may be sdieduled, consistent
 with state law, prior to the expiratiozi ofthe 30-day period referred to above. A notice of sale
 will be sent to you in accordance with state law.

          If the property is sold as scheduled, you may be required to vacate the premises and
 remove all of your personal possessions. Should you fail to comply wiOi any notice to vacate
 that is served upon you,court action may be required to obtain possession ofthe property.

        If you intend to pay off your loan you must contact the undersigned at(757)490-3500 to
 obtain the most current payoff. Any sudi.payment must be made by a certified or cashier's
 check or a wire transfer. Om client  only acceptthe full amount

                                                     Very truly yours.

                                                     ALPEEUNLAWPLLC




                                                     Scott N.Alperin

  Euclosure
  cc:   PIUIimS'IMENTS,INC.
         do Mr. Troy Robertson,Pieadent
